DETAILED ACTION
	Applicant’s response of July 29, 2021 has been fully considered.  Claims 1, 15, and 16 are amended and claims 3 and 4 are cancelled.  Claims 1, 2, 5-9, 12-20, 25, and 26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-9, 12-14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbach et al. (WO 2009/007265) in view of Abubakar et al. (WO 2014/070384), Hirayama (JP 2014-009345), Scheve et al. (US 5,554,668), and Connor et al. (US 2012/0043692).
	Regarding claims 1, 2, 7, 13, and 26, Hornbach et al. teaches a process for stabilizing a polypropylene based thermoplastic polymer comprising incorporating therein a mixture of components (Page 22).  The method comprises providing an unstabilized polypropylene homopolymer (base-polypropylene), Irganox 1010 (a hindered phenol antioxidant), Irgafos 168 (a phosphorous-type antioxidant), Irganox E201 (an alkyl radical scavenger), and an acid scavenger such as calcium stearate (Page 15, 23 and Table 1); the blend is extruded in a twin-st in Table 2 is lower than 15 g/10 min for Examples 1d and 1e (Table 2) (the process of heating the polypropylene decreases the molecular weight of the polypropylene thereby increasing the melt flow rate; i.e., the beginning melt flow rate would be lower than the ending melt flow rate).  The amount of the alkyl radical scavenger is 90 ppm in examples 1d and 1e of Tables 1 and 2 (calculated by Examiner).  Further, being that the alkyl radical scavenger and the acid scavenger are dry-blended with the polypropylene powder along with all the other ingredients, they are in the form of a sold (formulated as a solid) (Page 23).  Irganox E201 is a 6-chromanol-containing compound with the following structure:

    PNG
    media_image1.png
    409
    1443
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are methyl, R4 is a C16 branched alkyl, R4’ is a methyl, and R5, R5’, R6, and R6’ are hydrogen.
	Hornbach et al. does not teach that the polypropylene has a molecular weight distribution of 6 to 16 or a melt strength of at least 15 cN at 190° C.  However, Abubakar et al. teaches a polypropylene resin with a molecular weight distribution of greater than 5, more specifically from 6 to 15 (¶80), and a melt strength of at least 20 cN at 190° C used for molded articles (Abstract).  Additives such as Irganox 1010 and Irgafos 168 may be added to the polypropylene (¶98-99).  Hornbach et al. and Abubakar et al. are analogous art because they are from the same field of endeavor, namely that of stabilized polypropylene resins used for molded articles.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use a polypropylene with a molecular weight distribution of 6 to 15 and a melt strength of at least 20 cN at 190° C, as taught by Abubakar et al., in the composition and method, as taught by Hornbach et al., and would have been motiavated to do so because Abubakar et al. teaches that these properties are desired in polypropylenes which are used for molded articles.

	Hornbach et al. does not teach that oxygen is excluded from at least the feed zone during the melt blending.  However, Scheve et al. teaches a high melt strength propylene polymer (Abstract) that is melt blended and extruded wherein the additive hopper and extruder hopper (feed zone) are both constructed and operated to maintain the contents in a nitrogen atmosphere (Col. 9, line 55 to Col. 10, line 30).  Hornbach et al. and Scheve et al. are analogous art because they are from the same field of endeavor, namely that of producing high melt strength polypropylene.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to keep oxygen excluded from at least the feed zone, as taught by Scheve et al., in the process, as taught by Hornbach et al., and would have been motivated to do so in order to control the reactivity occurring during the process. 
	Hornbach et al. does not teach that the acid scavenger is present in an amount of from 1000 to 2000 ppm.  However, Connor et al. teaches a polypropylene composition for making molded articles comprising from about 250 to about 2500 ppm of acid scavenger (Abstract; ¶28).  Hornbach et al. and Connor et al. are from the same field of endeavor, namely that of stabilized polypropylene resins used for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from about 250 to about 2500 ppm of acid scavenger, as taught by Connor et al., in the composition, as taught by Hornbach et al., and would have been motivated to do so because Connor et al. teaches that this amount is suitable for use in polypropylene based compositions which are stabilized and used for molded articles.
see, page 14, Polypropylene: The Definitive User’s Guide and Databook, included previously).  At the time of the filing of the instant application, one of ordinary skill in the art would have found it obvious to use a temperature of less than 180° C at the feed zone of the extruder and would have been motivated to do so because one of ordinary skill in the art would not want the polypropylene to melt immediately upon entering the extruder.  Further, having a feed temperature of the extruder on the low end of the melting range, e.g., about 130° C, would yield a temperature change of at least 80° C when taken with the teaching of Hornbach et al. that the temperature at the exit of the extruder is not more than 230° C.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to have a temperature change of at least 80° C over the course of the extruder and would have been motivated to do so in order to ensure that the polypropylene begins in a solid form but ends being thoroughly melted and mixed with the other ingredients.  
	Hornbach et al. does not teach that the melt blended polypropylene (the composition) has a tensile at yield within a range of 45 to 80 MPa, more specifically 50 to 80 MPa.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance in the instant specification as to how to obtain this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. a tensile at yield within a range of 45 to 80 MPa, more specifically 50 to 80 MPa, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	Regarding claim 5, Hornbach et al. does not teach that the base-polypropylene is first melt blended with at least one of the antioxidants to form a masterbatch and then blending with the alkyl radical scavenger.  However, the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  MPEP 2144.04 IV C.  At 
	Regarding claim 6, Hornbach et al. does not teach that a screen pack is required on the extruder.
	Regarding claim 8, Hornbach et al. does not disclose that at 260° C there is less than a 20% drop in the melt strength of the melt blended polypropylene relative to the base-polypropylene.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Further, there is no guidance in the instant specification as to how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e., a less than 20% drop in the melt strength of the melt blended polypropylene relative to the base-polypropylene, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	Regarding claim 9, Hornbach et al. does not disclose that the properties of the melt blended polypropylene are within ±20% of that measured property’s original value prior to melt blending for the base-polypropylene.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Further, there is no guidance in the instant specification as to how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e., the properties of the melt blended polypropylene being within ±20% of that measured property’s original value prior to melt blending for the base-polypropylene, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 12, in Example 1e, the hindered phenol antioxidant and the phosphorous-type antioxidant are each present in 705 ppm (calculated by Examiner) (Tables 1 and 2).
	Regarding claim 14, Hornbach et al. teaches that the molded articles can be formed through injection or blow molding or extrusion (Page 22).

Claims 15-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbach et al. (WO 2009/007265) in view of Abubakar et al. (WO 2014/070384), Hirayama (JP 2014-009345), and Connor et al. (US 2012/0043692).
	Regarding claims 15-17 and 19, Hornbach et al. teaches a composition comprising an unstabilized polypropylene homopolymer (base-polypropylene), Irganox 1010 (a hindered phenol antioxidant), Irgafos 168 (a phosphorous-type antioxidant), Irganox E201 (an alkyl radical scavenger), and calcium stearate (an acid scavenger and an oxygenate) (Page 15, 23 and Table 1).  The polypropylene has a melt flow rate of less than 15 g/10 min since the MFI 1st in Table 2 is lower than 15 g/10 min for Examples 1d and 1e (Table 2) (the process of heating the polypropylene decreases the molecular weight of the polypropylene thereby increasing the melt flow rate; i.e., the beginning melt flow rate would be lower than the ending melt flow rate).  The amount of the alkyl radical scavenger is 90 ppm in examples 1d and 1e of Tables 1 and 2 (calculated by Examiner).  However, Hornbach et al. also teaches that the amount of the alkyl radical scavenger present in the blend described in Table 1 can be anywhere from 0.001 to 20% by weight (Page 2).  Using 20% of the alkyl radical scavenger instead of 6% as is used in Table 1, the amount in the composition becomes 300 ppm (calculated by Examiner).  Irganox E201 is a 6-chromanol-containing compound with the following structure:

    PNG
    media_image1.png
    409
    1443
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are methyl, R4 is a C16 branched alkyl, R4’ is a methyl, and R5, R5’, R6, and R6’ are hydrogen.

Hornbach et al. does not teach that the polypropylene has a ratio of z-average molecular weight to weight average molecular weight (Mz/Mw) within a range of 2.8 to 5.0.  However, Hirayama teaches a polypropylene with a MFR of 0.1 to 30 g/10 minutes, an Mw/Mn of 3 to 10, and an Mz/Mw of 2.5 to 10 (Abstract).  Hornbach et al. and Hirayama are analogous art because they are from the same field of endeavor, namely that of polypropylenes used for film/laminates in packaging end uses.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use a polypropylene with a Mz/Mw of 2.5 to 10, as taught by Hirayama, in the composition, as taught by Hornbach et al., and would have been motivated to do so in order to help provide a polypropylene that is excellent in workability and a laminate/film excellent in transparency (Abstract).
Hornbach et al. does not teach that the acid scavenger is present in an amount of from 1000 to 2000 ppm.  However, Connor et al. teaches a polypropylene composition for making molded articles comprising from about 250 to about 2500 ppm of acid scavenger (Abstract; ¶28).  Hornbach et al. and Connor et al. are from the same field of endeavor, namely that of stabilized polypropylene resins used for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from about 250 to about 2500 ppm of acid scavenger, as taught by Connor et al., in the composition, as taught by Hornbach et al., and would have been motivated to do so because Connor et al. teaches that this 
	As for the limitations regarding the reaction product of the antioxidants, the alkyl radical scavenger, the acid scavenger, and the oxygenate in claim 15, or of the base-polypropylene, the antioxidants, the alkyl radical scavenger, the acid scavenger, and the oxygenate in claim 16, these limitations will be inherently met by the mixing of the ingredients to form the claimed composition.  However, even if that were not the case, these limitations are product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, there is no evidence on the record that simply melt mixing the components will not produce the claimed composition in claims 15 and 16, or that these reaction products are not inherently formed by the disclosed process.
Hornbach et al. does not teach that the melt blended polypropylene (the composition) has a tensile at yield within a range of 45 to 80 MPa.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance in the instant specification as to how to obtain this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. a tensile at yield within a range of 45 to 80 MPa, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
The limitation in claims 15 and 16 regarding the polypropylene being formed by melt blending in an extruder wherein oxygen is excluded from at least a feed zone of the extruder is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, there is no evidence on the record that performing this process step produces a substantially different polypropylene than that of the prior art.  Therefore, this limitation carries little patentable weight at present.
	Regarding claim 18, Hornbach et al. does not disclose that the melt strength of the melt blended polypropylene is within 20% less than the melt strength of the base-polypropylene.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Further, there is no guidance in the instant specification as to how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e., the melt strength of the melt blended polypropylene being within 20% less than the melt strength of the base-polypropylene, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 20, Hornbach et al. does not disclose that the properties of the melt blended polypropylene are within ±20% of that measured property’s original value prior to melt blending for the base-polypropylene.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Further, there is no guidance in the instant specification as to how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e., the properties of the melt blended polypropylene being within ±20% of that measured property’s original value prior to melt blending for the base-polypropylene, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 25, Hornbach et al. teaches that the molded articles can be formed through injection or blow molding or extrusion (Page 22).

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed July 29, 2021, with respect to the rejection(s) of claim(s) 1, 2, 5-9, 12-20, 25, and 26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Hornbach et al. (WO 2009/007265) in view of Abubakar et al. (WO 2014/070384), Hirayama (JP 2014-009345), Scheve et al. (US 5,554,668), and Connor et al. (US 2012/0043692); and over Hornbach et al. (WO 2009/007265) in view of Abubakar et al. (WO 2014/070384), Hirayama (JP 2014-009345), and Connor et al. (US 2012/0043692).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767